NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                              In re the Matter of:

                SCOTT ROBERT CASH, Petitioner/Appellant,

                                           v.

             JENNIFER NICOLE CASH, Respondent/Appellee.

                           No. 1 CA-CV 20-0182 FC
                                FILED 12-15-2020


           Appeal from the Superior Court in Maricopa County
                          No. FC2019-007313
                  The Honorable Justin Beresky, Judge

                                  AFFIRMED


                                   COUNSEL

Scott Robert Cash, Mesa
Petitioner/Appellant

Bishop Law Office PC, Phoenix
By Tawnia R. Wienke, Daniel P. Beeks
Counsel for Respondent/Appellee
                               CASH v. CASH
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1           Scott Cash (“Father”) appeals from the decree of dissolution
permitting his children to relocate to Kansas and the resulting long-distance
parenting plan. Because Father has shown no error, we affirm.

                 FACTS 1 AND PROCEDURAL HISTORY

¶2           Father and Jennifer Cash (“Mother”) were married for eight
years and have two minor children, J.C., born in March 2014, and A.C., born
in September 2015. Mother and Father met and were married in Kansas
and lived there before moving to Arizona in 2017.

¶3            In early September 2019, after an argument over child
discipline, Mother told Father she would be moving back to Kansas with
the children. Father did not object when Mother rented a U-Haul, packed
the children’s toys and clothing and much of the parties’ furniture and left
without saying when they would return.

¶4             After Mother and the children had been gone for a few weeks,
Father filed a petition for dissolution.

¶5            Over Father’s objection, the court entered temporary orders
awarding joint legal decision-making, and designating Mother as the
children’s primary residential parent in Kansas, and granting Father one
week of parenting time per month.

¶6             At the dissolution trial in January 2020, both parents sought
to be the children’s primary residential parent. In arguing that the children
should return to Arizona, Father testified J.C. does not have the same access
to a speech pathologist in Kansas as he did in Arizona. He also testified
J.C.’s grades were “below grade level” in many areas. As for A.C., Father

1“We view the evidence in the light most favorable to sustaining the family
court’s findings . . . .” Vincent v. Nelson, 238 Ariz. 150, 155, ¶ 17 (App. 2015).



                                        2
                             CASH v. CASH
                           Decision of the Court

testified that on the one occasion that he dropped her off at her daycare in
Kansas, she seemed withdrawn and sad. He also testified that his
relationship with both children is now strained.

¶7            Mother testified that she had always been the children’s
primary caregiver. She testified that Father became easily frustrated when
caring for the children and had told her that he could not handle the
children for more than six hours at a time. With respect to J.C.’s
performance at school, Mother stated that he was below grade level and
had behavioral issues in Arizona before the move. She added that J.C. was
meeting his goals in his special education classes, and that he had continued
his speech therapy over Skype. As to A.C., Mother indicated that she smiles
and seems happy when being picked up from daycare.

¶8           Mother and maternal grandmother both testified that on
several occasions, they saw Father spank the children forcefully. Father
admitted he spanked the children, but denied he left red marks or bruises.

¶9            The court awarded joint legal decision-making and
designated Mother as the children’s primary residential parent. The court
ordered a long-distance parenting plan with a provision that Father can
exercise additional parenting time in Kansas upon seven days’ notice.

¶10           We have jurisdiction over Father’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1) and -2101(A)(1).

                              DISCUSSION

¶11           “We review parenting time orders for an abuse of discretion.”
Woyton v. Ward, 247 Ariz. 529, 531, ¶ 5 (App. 2019). “[T]he family court is
in the best position to judge the credibility of the witnesses and resolve
conflicting evidence, and appellate courts generally defer to the findings of
the family court.” Vincent, 238 Ariz. at 155, ¶ 18. We review questions of
statutory interpretation de novo. Gonzalez-Gunter v. Gunter, 249 Ariz. 489,
491, ¶ 9 (App. 2020).

¶12           Father argues the court’s findings do not adequately support
the court’s decision to allow the children to relocate to Kansas and make
Mother the primary residential parent. “When entering a decree of
dissolution involving minor children, the ‘court shall determine . . .
parenting time . . . in accordance with the best interest of the child.’”
Woyton, 247 Ariz. at 531, ¶ 6 (quoting A.R.S. § 25-403(A)). In determining
whether to allow a parent to relocate with the parties’ children, the court


                                     3
                              CASH v. CASH
                            Decision of the Court

must consider all the relevant factors set forth in A.R.S. § 25-408(I),
including an assessment of the best interests of the children under § 25-
403(A).

¶13            Here, the court made findings and considered all the relevant
factors under both A.R.S. §§ 25-403(A) and -408(I). Father does not
challenge any specific findings made pursuant to either section, but rather
challenges the court’s weighing of the children’s best interests against his
right to continue to have a meaningful relationship with them. The court,
however, appropriately considered Father’s interest in a meaningful
relationship when it evaluated whether relocating to Kansas was in the
children’s best interests. The court noted that Father had implicitly agreed
to allow Mother to move there with the children. The court also considered
that although the temporary order allowed Father one week of parenting
time per month, he had exercised only two days-long visits with the
children in four months. The court concluded that Father had a realistic
opportunity for parenting time with the children even if they remained in
Kansas. The order also allows Father to exercise additional parenting time
in Kansas, if he provides seven days’ notice to Mother.

¶14            Father argues the court’s ruling did not consider whether
relocation was in the best interest of the children and Father. But the court
properly focused on the children, rather than on Father. See A.R.S. § 25-
403(A) (“The court shall determine . . . parenting time . . . in accordance with
the best interests of the child.” (emphasis added)); A.R.S. § 25-408(G)
(requiring the parent seeking to relocate to prove relocation is in the child’s
best interests). To the extent Father argues the court improperly weighed
certain factors, we do not reweigh evidence on appeal. Jesus M. v. Ariz.
Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002). Accordingly, Father
has not shown the court abused its discretion in finding relocation was in
the children’s best interests.

¶15          Father also argues the order improperly restricted his
parenting time because Arizona statutes mandate substantial and frequent
parenting time and the court did not find Father’s parenting time would
endanger the children pursuant to A.R.S. § 25-411(J).

¶16             Generally, near-equal parenting time is presumed to be in the
child’s best interests. Woyton, 247 Ariz. at 531, ¶ 6. Nonetheless, equal
parenting time may not always be feasible, particularly when the parties
live in different states. Id. Although A.R.S. § 25-103 “provides that as a
matter of public policy, absent evidence to the contrary, ‘it is in the child’s
best interest . . . [t]o have substantial, frequent, meaningful and continuing


                                       4
                             CASH v. CASH
                           Decision of the Court

parenting time with both parents,’” “[t]hat directive does not require equal
parenting time.” Gonzalez-Gunter, 249 Ariz. at 492, ¶ 12 (quoting A.R.S.
§ 25-103(B)(1)).

¶17           Under Gonzalez-Gunter, “the limitation in § 25-411(J) on the
court’s power to ‘restrict . . . parenting time rights’ does not apply to a
diminution in parenting time.” Id. at ¶ 13. Section 25-411(J) applies to the
court’s ability to place conditions on how a parent exercises his or her
“parenting time rights.” Id. (first emphasis added). Here, the court did not
place any restrictions on how Father could exercise his parenting time.
Instead, it awarded Father ten weeks of parenting time in Arizona, plus any
additional time Father chooses to exercise in Kansas. Accordingly, the court
did not abuse its discretion in awarding Father less than equal parenting
time.

                             CONCLUSION

¶18          For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       5